Title: To Alexander Hamilton from Edmund Randolph, 26 June 1792
From: Randolph, Edmund
To: Hamilton, Alexander



Philadelphia June 26th. 1792
Sir

In answer to your communication of yesterday, on the case of Col. Heth the Collector of Bermuda Hundred, I have the honor to inform you, that his enquiries demand different solutions.
The contract, made before the passing of the law, to which he alludes, may be consummated on the 2nd day of January next without impropriety. For the restriction on Collectors, on the disposal of public securities must be future in its operation, and he may be well said to have disposed of them before the existence of that restriction.
I am also well satisfied that it is too severe in itself, that Congress should have intended to preve⟨nt⟩ the Collectors from disposing at any time of their public debt acquired before the passage of the law. But how can I bend the word “disposal” unqualified, as it is? Could I fin⟨d⟩ a construction which ⟨wou⟩ld accommodate them, and not set principle at defiance, I would embrace it. But not knowing, where I should stop, I cannot enter upon this uncertain field; and must therefore conclude, that the Collectors are prevented by that law from disposing of any public securities whatsoever, subsequent to the date of its commencing in force.
I have the honor, Sir, to be   Yr. mo. ob. serv.
Edm. Randolph
The Secretaryof the Treasury
